USDC IN/ND case 3:20-cv-00473-RLM-MGG document 20 filed 08/23/21 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 CHRISTOPHER A. STANTON,

              Petitioner,

                    v.                        CAUSE NO. 3:20-CV-473-RLM-MGG

 WARDEN,

              Respondent.

                              OPINION AND ORDER

      Christopher A. Stanton, a prisoner without a lawyer, filed a habeas corpus

petition challenging the disciplinary decision (WCC-20-3-46) at the Westville

Correctional Facility in which a disciplinary hearing officer found him guilty of

assaulting staff in violation of Indiana Department of Correction Offense 117 and

sanctioned him with a loss of one hundred eighty days earned credit time and two

demotions in credit class.

      Mr. Stanton argues that he is entitled to habeas relief because he didn’t strike

the correctional officer but held the correctional officer so as to defend himself from

that officer until assistance arrived. He also argues that the video recording summary

was inaccurate.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof will
       suffice, so long as the record is not so devoid of evidence that the
       findings of the disciplinary board were without support or otherwise
       arbitrary. Although some evidence is not much, it still must point to the
       accused’s guilt. It is not our province to assess the comparative weight
       of the evidence underlying the disciplinary board’s decision.
USDC IN/ND case 3:20-cv-00473-RLM-MGG document 20 filed 08/23/21 page 2 of 4




Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      The administrative record includes a conduct report in which a correctional

officer says that Mr. Stanton struck him in the nose with a closed first and broke his

glasses. ECF 9-1. While it’s hard to assess whether each detail of the video recording

summary was accurate due to the video recording’s poor quality, the video recording

clearly shows Mr. Stanton engaged in a physical struggle with the correctional officer.

ECF 12. Mr. Stanton concedes that he grabbed and held the correctional officer

against the wall, which itself would be sufficient to support a finding of guilt on an

assaulting staff charge. The conduct report, the video recording, and Mr. Stanton’s

admission constitute some evidence that Mr. Stanton assaulted staff. Mr. Stanton’s

primary argument is that he was acting to defend himself from the correctional

officer, but he has no constitutional right “to raise self-defense as a complete defense

in prison disciplinary proceedings.” Scruggs v. Jordan, 485 F.3d 934, 938–939 (7th

Cir. 2007); Rowe v. DeBruyn, 17 F.3d 1047, 1054 (7th Cir. 1994). The claim that the

hearing officer did not have sufficient evidence isn’t a basis for habeas relief.

      Mr. Stanton argues that he is entitled to habeas relief because he received

inadequate assistance from a lay advocate. “[D]ue process [does] not require that the

prisoner be appointed a lay advocate, unless an illiterate inmate is involved or where

the complexity of the issue makes it unlikely that the inmate will be able to collect

and present the evidence necessary for an adequate comprehension of the case.”

Miller v. Duckworth, 963 F.2d 1002, 1004 (7th Cir. 1992). Mr. Stanton’s filings

demonstrate his literacy, and the charge that he assaulted a correctional officer



                                            2
USDC IN/ND case 3:20-cv-00473-RLM-MGG document 20 filed 08/23/21 page 3 of 4


wasn’t particularly complex. Mr. Stanton says that another inmate assisted him with

preparing the petition and that he’s not sufficiently literate to defend against a

disciplinary charge, but his other filings suggest otherwise: they include cogent

arguments, relevant legal citations, and references to the administrative record. ECF

15, ECF 17; ECF 18. The argument that he received inadequate assistance from a lay

advocate isn’t a basis for habeas relief.

      Mr. Stanton also argues in his traverse that he is entitled to habeas relief

because correctional staff denied his requests for witnesses, who would have

supported his claim of self-defense. State prisoners generally must exhaust State

court remedies to obtain habeas relief in federal court, 28 U.S.C. § 2554, but “Indiana

does not provide judicial review of decisions by prison administrative bodies, so the

exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied by pursuing all

administrative remedies.” Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002). Mr.

Stanton didn’t raise this claim during administrative appeal, so this claim is

procedurally defaulted. ECF 9-9.

      Because Mr. Stanton hasn’t asserted a valid claim for habeas relief, the court

denies the habeas petition. Mr. Stanton doesn’t need a certificate of appealability to

appeal this decision because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). He can’t proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

      For these reasons, the court:




                                            3
USDC IN/ND case 3:20-cv-00473-RLM-MGG document 20 filed 08/23/21 page 4 of 4


      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment and close this case; and

      (3) DENIES Christopher A. Stanton leave to proceed in forma pauperis on

appeal.

      SO ORDERED on August 23, 2021

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
